Citation Nr: 1726942	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-08 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the claim of whether the appellant's character of discharge from service is a bar to VA benefits.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

The appellant served in the U.S. Army from October 1973 to March 1976.  His discharge has been determined to be dishonorable for VA purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received sufficient to reopen the claim of whether the appellant's character of discharge from service is a bar to VA benefits, is as stated on the title page. Regardless of the AOJ's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim. That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The appellant appeared and provided testimony before the undersigned in January 2017.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In the January 1993 decision, the Board determined that the appellant's discharge was a bar to VA benefits. 

2.  The appellant filed another claim seeking service connection for various disabilities in October 2002, and this claim was also denied by way of the January 2003 Administrative decision.  In the January 2003 decision, the RO found that it had already been determined by way of the January 1993 Board decision that the character of the appellant's discharge was a bar to receiving VA benefits, this decision was final, and the appellant had not submitted any new and material evidence to reopen the previous determination that his character of discharge barred him from VA benefits.  

3.  The appellant did not perfect a timely appeal of the January 2003 Administrative decision.  

4.  Additional evidence received since the January 2003 Administrative decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the appellant's claim.  


CONCLUSIONS OF LAW

1. The January 2003 Administrative decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

2. New and material evidence has not been received since the January 2003 decision, and the claim of whether the character of the appellant's discharge is a bar to VA benefits cannot be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA received the claim that led to this appeal in June 2009.  That claim was one of entitlement to disability compensation for residuals of head injuries that the appellant contended had been incurred during Army service.  The Board has previously determined that the appellant is not a veteran.  As a matter of law, entitlement to the claimed benefit cannot be established.  As such, VA has no duty to provide notice in response to the claim of entitlement to disability compensation for residuals of a head injury.  See 38 C.F.R. § 3.159(b)(3)(ii).   

During the January 2017 hearing, the appellant testified that he suffered head injuries, and received treatment for said injuries, in service.  However, the available service treatment records are negative for any complaints of, or treatment for, head injuries in service, and at the June 1975 medical examination, the clinical evaluation of the appellant's head was shown to be normal, and he denied a history of any head injuries in his medical history report.  In light of the fact that the appellant's testimony conflicts with the contemporaneous medical records which are absent any indication of head injuries, and, in fact, reflect his head condition to be within normal limits, the Board does not find the appellant's contentions to be credible.  As such, the Board finds that there are no missing service treatment records.  

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issue in appellate status. 


II. Analysis

VA disability compensation benefits are only available to veterans.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2).   

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303 (a) and 38 C.F.R. § 3.12 (c), and regulatory bars listed in 38 C.F.R. § 3.12 (d). 

The statutory bars under 38 U.S.C.A. § 5303 (a); 38 C.F.R. § 3.12 (c) state that benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court- martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; or (6) by reason of a discharge under other than honorable conditions issued as a result of being AWOL for a continuous period of at least 180 days. 38 C.F.R. § 3.12 (c).  The final bar regarding AWOL status does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  In determining whether there are compelling circumstances to warrant a prolonged unauthorized absence, the length and character of service exclusive of the period of prolonged AWOL and the reasons for going AWOL should be considered.  38 C.F.R. § 3.12 (c).  

The regulatory bars under 38 C.F.R. § 3.12 (d) state that a discharge is considered to have been issued under dishonorable conditions for any of the following offenses: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude - this includes, generally, conviction of a felony; (4) willful and persistent misconduct; (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty. 

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1 (n).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12 (d)(4).

A discharge or release from service under either the statutory or regulatory bars is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12 (b).  There are certain instances when this is not true, however. 

The first instance is an exception to the general rule for a person who is found to have been insane at the time he committed the act(s) precipitating his discharge or release.  38 U.S.C.A. § 5303 (b); 38 C.F.R. § 3.12 (b); see also Zang v. Brown, 8 Vet. App. 246 (1995).  Establishing causal connection between the insanity and the act(s) is not required.  Struck v. Brown, 9 Vet. App. 145 (1996); Helige v. Principi, 4 Vet. App. 32 (1993); VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).  The burden is on the appellant to submit sufficient evidence of his insanity.  Stringham v. Brown, 8 Vet. App. 445 (1995). 

An insane person is one who, due to a disease (1) 'exhibits ... a more or less prolonged deviation from his normal method of behavior'; (2) 'interferes with the peace of society'; or (3) 'has so departed ... from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Struck, 9 Vet. App. at 152 (quoting Zang v. Brown, 8 Vet. App. 246, 253 (1995)). 

The second instance involves setting aside the bar to VA benefits imposed under 38 C.F.R. § 3.12 (d), but not 38 C.F.R. § 3.12 (c), when certain requirements are met by a discharge review board established under 10 U.S.C. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. §3.12 (g).  If the same certain requirements are satisfied, the bar to VA benefits also is removed when an upgraded honorable or general discharge is issued under: (1) the President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval, or air service under other than honorable conditions.  38 C.F.R. § 3.12 (h).

Prior to receipt of the claim that led to the current appeal, the Board, in a January 1993 decision, determined that the character of the appellant's discharge was a bar to his VA benefits.  Notice of this denial was provided to the appellant in January 1993 and the Board's decision in the matter is final.  Unless the Chairman of the Board orders reconsideration of the decision, the Board decisions is final on the date stamped on the face of the decision.  See 38 C.F.R. § 20.1100.  The record does not reflect that the appellant filed a claim for reconsideration of the January 1993 Board decision.  Although the appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), in a February 1994 Memorandum Decision, the Court affirmed the Board's denial of the Appellant's claim.  The January 1993 Board decision is final.  Generally, a claim that has been denied in a final Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104 (b) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board notes that the appellant has tried on numerous occasions since January 1993, to include in October 2002 and June 2009, to establish entitlement to service connection for various disorders.  These claims have been denied in the January 2003 and August 2009 administrative decisions (the decision currently on appeal) on the basis that in the January 1993 Board decision, it was determined that the appellant's character of discharge was under other than honorable conditions and as such, he would not be eligible for receiving any VA benefits for his period of military services.  Specifically, in the January 2003 decision, the RO determined that the appellant did not submit new and material evidence necessary to reopen his claim.  Although the appellant filed a notice of disagreement (NOD) with this decision in January 2003, and a Statement of the Case (SOC) was issued in May 2003, the appellant did not perfect a timely appeal of his claim.  The agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case.  38 U.S.C.A. § 7105 (d)(3) (West 2014); 38 C.F.R. § 20.1103. As such, the January 2003 decision is considered final.  The appellant filed the most recent claim seeking service connection for various disabilities in June 2009, and he perfected a timely appeal of the August 2009 denial of this claim in March 2013.  As such, his claim has been construed as a petition to reopen his claim of whether the character of his discharge is a bar to VA benefits.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence before VA at the time of the January 2003 Administrative decision consisted of the appellant's service treatment records and service personnel records; treatment records from the Department of Health Services County of Los Angeles dated from 1977 to February 1991; an August 1988 psychiatric report from Cherry Medical Group; the May 1989 and August 1991 hearing transcripts issued from the appellant's hearings at the Los Angeles RO; the August 2000 DD Form 149 Application for Correction of Military Record under the Provisions of Title 10, U.S. Code, Section 1552; a DD Form 293 Application for the Review of Discharge or Dismissal from the Armed Forces of the United States; a May 2002 letter from the SSA; an October 2002 Application for disability benefits; treatment records issued from Los Angeles County Department of Mental Health Coastal Asian Pacific Mental Health Services, dated from February 1996 to November 2002; and the appellant's lay assertions.  

Review of the military personnel records reflect that the appellant was tried and convicted by summary court-martial in January 1975 for being disrespectful towards his superior commissioned officer and for failing to obey a lawful order.  A nonjudicial punishment was imposed for absenting himself without authority from his unit on March 31, 1975, and for remaining absent until the following day.  The service personnel records further reflect that in July 1975, the appellant was convicted by a special court-martial of causing a breach of the peace by wrongfully engaging in a scuffle on March 7, 1976, disobeying a lawful order from his superior noncommissioned officer on March 20, 1975, and for behaving in a disrespectful manner towards his superior commissioned officer on April 30, 1975.  The list of infractions brought against the appellant included failing to render the hand salute to First Lieutenant (Lt) Pyrz, his superior commissioned officer; failing to obey the order issued by First Lt. Pyrz to "Stand at the position of attention"; willfully disobeying an order from his superior commissioned officers to go to an orderly room; causing a breach of the peace by wrongfully engaging in an affray while stationed in Germany; and behaving disrespectfully towards another one of his superior commissioned officers.  The sentence imposed upon the appellant was that of a bad conduct discharge.  Review of the service treatment records reflect that his psychiatric condition was shown to be normal at the June 1975 medical examination, and he denied a history of any psychiatric problems in the June 1975 medical history report.  

The evidence associated with the claims file following the January 2003 Administrative decision includes duplicate copies of the appellant's service treatment records and service personnel records, duplicate copies of the appellant's DD Form 214, treatment records issued from Los Angeles County Department of Mental Health Coastal Asian Pacific Mental Health Services, dated from March 2009 to November 2009; a copy of the DD Form 149 Application for Correction of Military Record under the Provisions of Title 10, U.S. Code, Section 1552, dated in January 2003; numerous lay assertions issued from the appellant, and the January 2017 Hearing Transcript.  

In a number of his statements, the appellant described the circumstances surrounding his special court martial proceedings, and contended that his commanding officers acted with malicious intent and racial prejudice towards him.  He also contended that while he was involved in a fight with his fellow servicemen, their attack against him was racially motivated, and he was simply trying to defend himself against them.  In the January 2003 statement, the appellant also maintained that he was appointed incompetent counsel to represent him.  In his August 2009 NOD and in a separate August 2009 statement, the appellant contended that Lt. Pryz, the officer he failed to salute, and whose command to "stand at position of attention" he failed to obey, fabricated the charges against him, and the judge who presided over the appellant's hearing was Lt Pryz's direct supervisor and therefore was biased against the appellant.  

The appellant also contends that while he was stationed in Germany, he was attacked and beaten by mobs of drunken soldiers while he was off-duty due to his Hispanic heritage.  According to the appellant, his repeated request to be transferred to a different unit was denied, he was attacked and assaulted once again, and although he reported this assault to his superiors, he was targeted by, and later charged for fighting, by Lt. Pryz and sentenced to a bad conduct discharge.  The appellant has continually contended that he experienced a great deal of racism while he was serving in the military.  He claims that his superiors made a number of racial slurs against him, and repeatedly expressed their dislike for Mexicans.  

The appellant claims that he has experienced a number of psychiatric issues as a result of the treatment he received in service.  In a subsequent statement dated in June 2011, the appellant reiterated that he was discriminated against while serving in the military, and he was the victim of a "brutal hate crime beating" while stationed in Germany.  The appellant also asserted that he has experiencing ongoing psychiatric problems, to include posttraumatic stress disorder (PTSD), paranoia, and schizophrenia as a result of these in-service experiences.  

During his January 2017 hearing, the appellant once again testified that he was a victim of racially motivated malice and hate crime, and he was harassed and treated poorly by his superior commanding officers as well as his fellow servicemen because of his Hispanic heritage.  He also testified that he sought treatment for his head injuries in service.  However, a review of the appellant's service treatment records is negative for any indication, notation, or treatment for head injuries.  Although the appellant appears to indicate that service treatment records substantiating these assertions are missing, a review of the record reflects that the Board has a complete copy of the service treatment records, and nowhere within the records are there any notations, reports, or indications of possible head trauma or treatment for head injuries.  Also, at his last medical examination, dated in June 1975, the clinical evaluation of the head, face, neck, and scalp was shown to be normal, and in the report of medical history, the appellant denied a history of a head injury.  Medical records reflecting treatment for a head injury are dated in 1982 - several years after the appellant's separation from service.  As such, the Board finds the appellant's contentions that he injured his head in service to be not credible, and the duty to assist the appellant in seeking missing service treatment records has not been triggered.  

After a review of the evidence mentioned above, the Board finds that new and material evidence relating to the appellant's petition to reopen his claim as to whether the character of his discharge is a bar to VA benefits has not been received, and the claim may not be reopened.  Although the appellant's lay assertions, hearing testimony, and the medical records are new in that they were not previously before the Board, this evidence is not material for purposes of reopening the claim.  Other than reiterating his previous assertions, the appellant has not offered any additional evidence that would speak to an unestablished fact necessary to substantiate the claim, specifically, whether the appellant's character of discharge should be considered other than dishonorable.  

The appellant's contentions that he was targeted by his superior commanding officers, that he was the victim of racial bias and prejudice, and that the charges brought against him were done with malicious intent were already been brought forth, and addressed in the January 1993 Board decision.  Additionally, the appellant's contention that he was provided incompetent and ineffective counsel was also addressed in the January 1993 Board decision.  The appellant's statements and testimony are redundant of assertions made prior to the January 1993 Board decision and January 2003 Administrative decision.  As such, the Board finds that the evidence submitted since January 1993 Board decision and January 2003 Administrative decision is cumulative or redundant of evidence previously considered by VA in adjudicating the appellant's claim as to whether his character of discharge is a bar to VA benefits.  In addition, there is no indication that the Veteran's requests for review of discharge from the Armed Forces of the United States (DD Form 293) and his Application for Correction of Military Record under the Provisions of Title 10, U.S. Code, Section 1552 (DD Form 149) was granted.  Essentially, the Appellant's statements, as well as the DD Form 293 and DD Form 149 do not provide any evidence reflecting that the appellant's character of discharge was changed or upgraded in order to be eligible for VA benefits.  Furthermore, the appellant has not submitted any medical evidence to show that he was insane at the time of the offenses in question.   

Under the circumstances described above, the Board concludes that new and material evidence has not been submitted with regard to the previously denied claim of whether the character of the appellant's discharge is a bar to VA benefits.  In this regard, the appellant has not submitted any evidence to show that his character of discharge was changed, or should be changed, in order to be eligible for VA benefits.  Therefore the claim may not be reopened, and the appeal must be denied.  There is no reasonable doubt to be resolved as to reopening the claim.


ORDER

New and material evidence not having been submitted, the appellant's request to reopen the claim of whether his character of discharge bars him from VA benefits is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


